        Case 2:17-cr-00392-JCM-NJK Document 57
                                            58 Filed 02/16/21
                                                     02/17/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org
 7   Attorney for Edgar Limon
 8
 9                       UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                    Case No. 2:17-cr-00392-JCM-NJK
12
                 Plaintiff,                        STIPULATION TO CONTINUE
13                                                   REVOCATION HEARING
           v.
14                                                       (First Request)
     EDGAR LIMON,
15
                 Defendant.
16
17
18         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
19   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States
20   Attorney, counsel for the United States of America, and Rene L. Valladares,
21   Federal Public Defender, and Margaret W. Lambrose, Assistant Federal Public
22   Defender, counsel for Edgar Limon, that the Revocation Hearing currently
23   scheduled on February 24, 2021, be vacated and continued to a date and time
24   convenient to the Court, but no sooner than one week (7) days.
25         This Stipulation is entered into for the following reasons:
26
        Case 2:17-cr-00392-JCM-NJK Document 57
                                            58 Filed 02/16/21
                                                     02/17/21 Page 2 of 3




 1         1.       Defense counsel has a sentencing hearing scheduled on the current
 2   day and time in USA v. Cortes-Alvarez 2:21-cr-00011-GMN-DJA.
 3         2.       The defendant is out of custody and agrees with the need for the
 4   continuance.
 5         3.       The parties agree to the continuance.
 6         This is the first request for a continuance of the revocation hearing.
 7         DATED this 16th day of February, 2021.
 8
 9   RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
     Federal Public Defender                    United States Attorney
10
11      /s/ Margaret W. Lambrose                   /s/ Daniel J. Cowhig
     By_____________________________            By_____________________________
12
     MARGARET W. LAMBROSE                       DANIEL J. COWHIG
13   Assistant Federal Public Defender          Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
        Case 2:17-cr-00392-JCM-NJK Document 57
                                            58 Filed 02/16/21
                                                     02/17/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                  Case No. 2:17-cr-00392-JCM-NJK
 4
                 Plaintiff,                     ORDER
 5
           v.
 6
     EDGAR LIMON,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently
11   scheduled for Wednesday, February 24, 2021 at 10:00 a.m., be vacated
12                    March 17, 2021 at the hour of 10:00 a.m.
     and continued to ________________
13
                 February
           DATED this      17,of
                      ___ day  2021.
                                 February, 2021.
14
15
16                                       UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                            3
